 IMPERIAL APARTMENT HOTEL, INC.391ImperialApartmentHotel,Inc.d/b/a ImperialHouseandHighrise Employees Union,Local 255,affiliatedwithHotel and Restaurant EmployeesandBartenders InternationalUnion,AFL-CIO.Case 12-CA-4577March 2, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn September 17, 1969, Trial Examiner CharlesW.SchneiderissuedhisDecisionintheabove-entitledproceeding,findingthattheRespondent had engaged in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the entire record in this caseincluding the Employer's objections to the election,theRegionalDirector'sSupplementalDecision,Order, and Certification of Representative, the TrialExaminer's Decision, and the exceptions and brief,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(1) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,ImperialApartmentHotel, Inc., d/b/a ImperialHouse,Miami Beach, Florida, its officer, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:Footnote 7 should be amended to read as follows:"In the event this Order is enforced by aJudgment of the United States Court of Appeals,the words in the notice reading `Posted by Order oftheNationalLaborRelationsBoard' shall read`Posted pursuant to a Judgment of the United States'The Board hasreviewedthe record in Case 12-RC-3253,and findscontraryto the Respondent'scontention,that the Regional Director'sSupplementalDecision,Order,andCertificationofRepresentativeoverruling the Respondent'sobjectionsto the election without a hearing,and his denial of the Respondent's request for subpoenas, were correct.Court of AppealsEnforcinganOrder of theNational LaborRelations Board.' "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueCHARLES W. SCHNEIDER, Trial Examiner. The casearises on a Motion of Counsel for the General Counsel toStrike Portions of Answer, and his Motion for SummaryJudgment, upon an admitted refusal by the Respondent tobargain with the certified Charging Union on the groundthat in the related representation case the Respondent'sObjections to the Election had been improperly overruledand the Union invalidly certified as the bargainingrepresentative of the employees involved.A TheRepresentationProceeding'Upon petition filed on February 19, 1969, underSection 9(c) of the Act by Highrise Employees Union,Local255,affiliatedwithHotelandRestaurantEmployeesandBartendersInternationalUnion,AFL-CIO, herein called the Union, a hearing was heldbefore a Hearing Officer of the National Labor RelationsBoard on March 4, 1969 Upon such petition and hearing,on April 1, 1969, the Regional Director for Region 12 ofthe Board issued a Decision and Direction of Election inan appropriate bargaining unit, described hereinafter, oftheemployees of Imperial Apartment Hotel, d/b/aImperial House, herein called the Respondent.Pursuant to the Decision and Direction of Election, anelectionby secret ballot under the supervision anddirection of the Regional Director was conducted on May2, 1969, among the employees in the appropriate unit todetermine the question concerning representation.Ofapproximately 48 eligible voters 46 cast ballots, of which34 were cast for the Union and 12 against.On May 8, 1969, Counsel for the Respondent requestedtheRegionalDirectortoissuesubpoenas to theRespondent requiring the production of "numerousdocuments, records, letters and other matters writtenand/or disseminated by petitioner [the Union] herein,during the most recent election campaign. . . . for thepurpose of assisting and aiding both employer and theNationalLaborRelationsBoardininvestigatingEmployer's Objections to the Election." On the same orthe following day the Respondent filed Objections to theElection,alleginginpartasabasisthereformisrepresentationsmade by the Union or its supportersduring the election campaign, captive campaign meetingsheld on company premises by the Union or its supporterswithin 24 hours of the election, and intimidation andcoercion of employees by the Union or its supporters. Theobjections also alleged that the Board's notice of election'Administrativeorofficialnotice is taken of the record in therepresentationproceeding,Case 12-RC-3253, asthe term"record" isdefined in Section 10268 and 102 69(f)of the Board's rules(Rules andRegulations and Statements of Procedure,NationalLabor RelationsBoard,Series 8, as amended)SeeLTV Electrosvstems, Inc,166 NLRBNo 81, enfd 388 F 2d 683 (C.A. 4),Golden Age Beverage Co ,167NLRB No 24, enfd 415 F.2d 26 (C A5); Intertype Co v. Penello,269F Supp. 513 (D.C Va.);Intertype Co v N L R B, 401F 2d 41 (C A 4),FollettCorp ,164 NLRB No. 47, enfd. 397 F 2d 91 (C A 7), Section 9(d)of theNational Labor Relations Act181 NLRB No. 57 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas illegal and improper, and created impressions in themindsofemployees,(1)thattheBoardfavorsunionization, and (2) that the Respondent was engaging inimproper conduct The objections further assert that thenotice of election generally tended to make a free choicein the election impossible Finally, the Respondent movedin the objections that the election be set aside and that are-run election be ordered. The objections contained norequest for a hearingOn May 13, 1969, the Respondent, by letter to theRegional Director, submitted information in support of itsobjections and a list of its witnesses. In the letter theRespondent stated that the information was sufficient toshow that the Union engaged in conduct adverselyaffecting the results of the election, and further, that assoon as it received the investigative subpoenas previouslyrequested the Respondent would be in a better position tofurnish additional information to the Board concerning itsobjections.On June 13, 1969, the Regional Director replied byletter to the Respondent's request for subpoenas anddenied them, terming the request one for the issuance ofinvestigative subpoenas.The Regional Director furtherstated that neither the Act nor the Board's rules authorizethe issuance of such subpoenas to private parties in anobjections case, "at least where, as here, no hearing hasbeen scheduled." At the same time the Regional Directorassured the Respondent that all relevant information hadbeen obtained in the investigation and that, "Therefore,therewas no need for investigative subpoenas for theproduction of the documents in question." The letterfurtherinformed theRespondent that the RegionalDirector had on the same day issued a SupplementalDecision, Order and Certification of Representatives.No formal hearing was held on the Respondent'sobjections. As the Regional Director stated in his June 13,1969, letter to the Respondent, the Regional Director onJune 13 issued his Supplemental Decision, Order andCertification of Representative in which after detailing theRespondent's objections, the Regional Director said thathe had conducted an investigation on the issues raisedthereby and had afforded the parties full opportunity tosubmit and present evidence, and that he had consideredit.The Regional Director then discussed the objectionsand the evidence, and concluded, for various reasons, thatthe objections did not raise material or substantial issueswarranting setting aside the election.He thereuponoverruled the objections in their entirety and certified theUnion as the exclusive collective bargaining representativein the appropriate unit.On June 20, 1969, the Respondent filed with the BoardinWashington,D.C. a Request for Review of theRegionalDirector'sSupplementalDecisionandCertification of Representative, t!1_which the Respondentasserted that theRegionalDirectorhad erroneouslydecidedthematter.AlternativelytheRespondentrequested that the case be reopened for further evidence orthat a hearing be held. The request did not indicate whatfurther evidence would be produced. The Respondent alsoasked for a hearing on its objections to the election.On June 30, 1969, the Board denied the Respondent'sRequest for Review.B. The Unfair Labor Practice CaseCommencingon orabout July 3, 1969, the Unionrequested the Respondent to bargaincollectivelywith it asthe representative of the employees in the appropriateunit.On or about July 9, 1969, the Respondent, by letterfrom its attorney, advised the Union that Respondentconsidered the certification of the Union as bargainingrepresentative to be invalid and that the certificationwould not be honored by Respondentuntilsuch time asthe Board and the United States Court of Appeals decidedthematter contrary to the position taken by theRespondent.On July 17, 1969, the Union filed the charge involvedin theinstant caseinwhich it alleged the Respondent'srefusal to bargain. On July 25, 1969, the General Counselissued hiscomplaint charging the Respondent with refusalto bargain in violation of Section 8(a)(1) and (5) and 2(6)and (7) of the Act.On or about August 5, 1969, the Respondent filed anAnswer and Defenses in which it admitted substantialallegationsof the complaint but denied the validity of thecertification and denied the commission of unfair laborpractices.The Answer further restated the Respondent'sobjections to the election.Under date of August 13, 1969, Counsel for theGeneralCounsel filed aMotion to Strike Portion ofAnswer and Motion for Summary Judgment, on theground that the pleadings disclosed no mattersrequiringhearingbefore a trial examiner In the motions theGeneralCounsel further urged the striking of theRespondent's "Affirmative Defenses."On August 19, 1969, 1 issued an Order to Show Causereturnable September 2, 1969, directing the parties toshow cause, if cause they had, as to whether or not theGeneralCounsel'sMotions should be granted.OnSeptember 2, 1969, the Respondent filed a Response Noother responses to the Order to Show Cause have beenreceived.C. Ruling on General Counsel's MotionsRespondent opposes the General Counsel's motions tostrikeand for summary judgment and contends thatSection 10(b) of the Act entitles the Respondent to ahearing on the complaint.The Respondent's basic assertion is that the RegionalDirectorand the Board erroneously overruled theRespondent'sobjectionstotheelection,thattheRespondent was improperly refused a hearing on theobjections, and consequently that the certification is nulland void. The Respondent also raises a number of otherissuesrelatingtotheproceduralvalidityof theproceedings. These are, in sum, (1) that the Respondent'srequest for investigative subpoenas in connection with itsobjections to the election was invalidly denied, (2) that therule of theExcelsiorUnderwear Inc ,case (156 NLRB1236)2 was improperly applied to the Respondent duringthe representation proceeding, and (3) that the Board'snoticeofelectionwas illegal,misleadingandaninfringement on the rights of the Respondent and itsemployees.The Respondent therefore submits that it is entitled toahearingupon the complaint and its objections.Alternatively it asks that, in the event the GeneralCounsel's motions are granted, the Trial Examiner makea part of the record herein "all of the pleadings, briefs,Request for Review, letters, Statements, and affidavits'Requiring the Employer,prior to a representation election, to submit tothe Regional Director a list of eligible voters with their addresses, whichlist the Regional Director shall make available to the parties IMPERIAL APARTMENT HOTEL, INC.contained in the official file in the 12th Regional Office intheRepresentationmatter herein." The Respondent alsoasserts in its Answer and Defenses that the Union'sshowing of interest was obtained or partially obtainedthrough supervisory participation and that the RegionalDirector erroneously refused to conduct an administrativeinvestigation of this claim, after Respondent, under dateof April 11, 1969, had requested such an investigation"and submitted evidence sufficient to warrant the same "The Respondent asserts that it is entitled to a hearingon the complaint because it had no hearing on itsobjections to the election. To that extent the Respondentthus seeks to relitigate those issues, since all suchcontentionswere necessarily (and, so far as the trialexaminer's authority is concerned, finally) disposed of inthecourseoftherepresentationproceedingTheRespondent may not relitigate such matters before theTrialExaminer, though the Respondent may properlyrequest the Board for reconsideration of the representationdetermination, and if the Board's decision is adverse theRespondent may submit the issue to a Court of Appealsinan action for enforcement or review of the Board'sorder.It is established Board policy in the absence of newlydiscovered or previously unavailable evidence or specialcircumstances, not to permit litigation before a TrialExaminer in an unfair labor practice case of issues whichwere or could have been litigated in a prior relatedrepresentation proceeding.' Such a hearing is not a matterof right unless substantial and material issues are raisedby the pleadings and objections.' That there are no suchissueshere has been decided by the Board, and theRespondent offers no new evidence or proof of specialcircumstancesAt this stage of the proceedings theBoard's determination is therefore the law of the case 'The cases cited by Respondent are not authority to thecontrary.Those cases hold that an evidentiary hearing isrequired where therearesubstantial and material issues.They are not to be construed as requiring such a hearingwhere, as here, there are no such issues present.This leaves for disposition two matters not contained intheRespondent's objections to the election. There beingno contrary cause shown, I find that any error withrespect to either issue was waived by the Respondent inthe representation proceedingThe first such matter is the Respondent's contention initsAnswer and Defenses that the Union's showing ofinterestwas obtained through supervisory participation,and that the Regional Director refused to conduct arequestedinvestigationofRespondent'sclaimafterRespondent had submitted sufficient evidence thereon.The second matter is the Respondent's contention that theExcelsiorUnderwearrulewas improperly applied in therepresentation proceeding.'Howard Johnson Company.164 NLRB No 121,Metropolitan LifeInsurance.163 NLRB No 71 SeePittsburgh PlateGlass Co v N L R B.313U.S.146,162,NationalLaborRelationsBoardRulesandRegulations,Section 10267(f) and 102 69(c)'o K Van and Storage Co. Inc.127 NLRB 1537, 297 F 2d 74 (C A5)SeeN L R B v. Air Control Window Products,Inc, 355 F 2d 245, 249(C A. 5), "If thereisnothing to hear, then a hearing is a senseless anduseless formality "'SeeN L R B v.BataShoe Co. 377 F 2d 821, 826 (C A 4) "thereisno requirement,constitutional or otherwise,thattherebe a hearing inthe absence of substantial and material issues crucial to determination ofwhetherNLRBelectionresultsare tobe accepted for purpose ofcertification "393The Respondent's Answer and Defenses indicates thatthe supervisoryissuewas raised by the Respondentbetween the time of the Direction of Election and the timethe election was held. The record does not disclose thatthe Respondent requested the Board to review either theDirection of Election or the Regional Director's assertedrefusal to conduct an administrative investigation of theRespondent's claim. Nor did the Respondent include thematter in its objections to the election. No timelyobjection having been filed the issue cannot now beconsidered in the absence of a showing of cause Inaddition, under Board rules 102.67(f) and 102.69(c) theRespondent's failure to seek review of the RegionalDirector's actions also constituted a waiver of review andprecludes litigation of that matter in this proceedingThe issue as to the application of theExcelsiorUnderwearrule is also belated, being raised for the firsttime in the Respondent's Answer and Defenses. Therebeing no showing of cause for the delay any error in thatregardwas waived and may not now be pursued Inaddition the Respondent does not make clear in whatmannertheExcelsiorUnderwearcasewasunconstitutionally or illegally applied to Respondent. TheRespondent has therefore shown no basis upon which tosustain its assertions in this regard. In any event the ruleof theExcelsior Underwearcase was recently approved bytheSupremeCourt in the case ofN L R B vWyman-Gordon Company,394 U.S. 759Since the Regional Director and the Board have heldthat the Respondent is not entitled to a hearing on itsobjections,and there being no other timely issuesrequiring hearing, or proffer of additional evidence, itnecessarily follows that the Respondent is not entitled to ahearing on the complaint.TheRespondent's request, referred to above, thatcertainmaterial be made a part of the record herein isgranted to the extent that the request is consistent withthe Board's decisions in theLTV Electrosystemscase andtheGolden Age Beverage Cocase, referred to in fn 1above.Cf.SouthwesternPortlandCementCov.N L R.B, 407F.2d 131 (C.A. 5);International Union ofElectricalWorkers v. N L R.B (Liberty Coach Co.. Inc ).418 F.2d 1191 (C.A.D.C.)There thus being no unresolved matters requiring anevidentiary hearing the Motion of Counsel for the GeneralCounsel for Summary Judgment is granted. However, theMotion to Strike the "Affirmative Defenses" is denied.Those defenses raise the issue as to the legality of thecertificationand are essential to consideration of theRespondent's contentions in the event it wishes to pursuethematter before the Circuit CourtWithout a denial ofthe correctness of the representation determinations theRespondent would have no issue to contest before theCourtUpon the record before me I make the followingfurtherFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Florida corporation engaged in theoperation of the Imperial House, an apartment projectcomposed of 117 apartments and several motel rooms,located at Miami Beach, Florida.Respondent'sannualgross revenue exceeds $500,000and it annually purchases fuel oil, supplies, and materialsvalued in excess of $10,000 from suppliers within the State 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Florida, who have received theseitemsfrom sourcesoutside the State.Respondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.iITHE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein,a labor organizationwithin themeaningof Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESThe following employees of the Respondent constitute aunitappropriateforthepurposesof the collectivebargaining within the meaning of Section 9(b) of the Act:All service andmaintenanceemployees includingdoormen,runners,elevatoroperators,deliveryemployees, maids, porters, and pool tenders employedbyRespondent at its Imperial House,Miami Beach,Florida, but excluding all office clerical employees,restaurantemployees,guards,and supervisors asdefined in the ActOn June 13, 1969, the Regional Director of the BoardcertifiedtheUnionasthecollectivebargainingrepresentative of the employees in the appropriate unit forthe purposes of collective bargaining. By virtue of Section9(a) of the Act the Union is the exclusive representative ofall the employees in the appropriate unit with respect torates of pay, wages, hours of employment and other termsand conditions of employment.Commencing on or about July 3, 1969, the Unionrequested the Respondent to bargain collectively in theappropriateunit.Commencing on July 9, 1969, and at alltimes thereafter Respondent has refused to bargain withthe Union as such representativeBy thus refusing to bargain collectively Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) of the Act and has interfered with, restrained andcoerced its employees in violation of Section 8(a)(1) of theAct.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, pursuantto Section 10(c) of the Act, I recommend that the Boardissuethe following:ORDERA. For the purpose of determining the duration of thecertification,the initialyear of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusive bargaining representative in the appropriate unit.6B. Imperial Apartment Hotel, Inc., d/b/a ImperialHouse, its officers, agents, successors and assigns shall.1.Cease and desist from-(a)Refusing to bargain collectively withHighriseEmployees Union, Local 255, affiliated with Hotel and'The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by lawSeeMar-Jac Poultry Co .136NLRB 785,CommerceCo. dlbla LamarHotel,140 NLRB 226, 229, 328F.2d 600(C A 5), cert denied379 US 817Burnett Construction Co .149 NLRB1419, 1421, 350 F 2d 57 (C A. 10)RestaurantEmployeesandBartendersInternationalUnion, AFL-CIO, as the exclusive collective-bargainingrepresentativeoftheemployees in the followingappropriate bargaining unit,All service and maintenance employees includingdoormen,runners,elevatoroperators,deliveryemployees, maids, porters, and pool tenders employedbyRespondent at its Imperial House,Miami Beach,Florida,but excluding all office clerical employees,restaurantemployees,guards,and supervisors asdefined in the Act.(b)Interferingwith the efforts of said Union tonegotiate for or represent employees as such exclusivecollective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with HighriseEmployees Union, Local 255, affiliated with Hotel andRestaurantEmployeesandBartendersInternationalUnion, AFL-CIO, as the exclusive representative of theemployees in the appropriate unit with respect to rates ofpay,wages, hours of employment, and other terms andconditionsof employment, and embody in a signedagreement any understanding reached.'(b)Post at its place of business in Miami Beach,Florida,copiesoftheattachednoticemarked"Appendix."' Copies of said notice on forms provided bytheRegionalDirector for Region 12, shall, after beingduly signed by an authorized representative of theRespondent, be posted by the Respondent immediatelyupon receipt thereof and maintained by the Respondentforaperiodof60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from receipt of this RecommendedOrder what steps the Respondent has taken to complyherewith.,'In the event this Recommended Order is adopted by the Board thewords "a Decision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a Decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "'In the event that these recommendations are adoptedby theBoard, thisprovision shall be modified to read"NotifytheRegional Director forRegion 12, in writing,within 10 days from the receipt of this order whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Orderof a TrialExaminer of the National Labor Relations BoardWE WILLNOT refuse to bargain collectively withHighrise Employees Union,Local255, affiliated withHotelandRestaurantEmployees and BartendersInternationalUnion,AFL-CIO,astheexclusivecollective-bargaining representative of all the followingemployees:All service and maintenance employees includingdoormen,runners,elevatoroperators,deliveryemployees,maids,porters,andpooltenders IMPERIALAPARTMENT HOTEL, INC.employed by us at Imperial House, Miami Beach,Florida, but excluding all office clerical employees,restaurant employees, guards, and supervisors asdefined in the Act.WE WILL NOT interfere with the efforts of the Uniontonegotiate for or represent employees as exclusivecollective-bargaining representativeWE WILLbargaincollectively with the Union as theexclusivecollective-bargainingrepresentativeof theemployees in the appropriateunit,and if anunderstanding is reached we will sign a contract withthe Union.DatedBy395IMPERIALAPARTMENTHOTEL, INC., D/B/AIMPERIAL HOUSE(Employer)(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby anyother materialAny questions concerning this notice may be directed totheBoard'sRegional Office, Room 706 Federal OfficeBuilding,500Zack Street,Tampa,Florida33602,Telephone813-228-7711.